Examiner’s Comments
1.	This office action is in response to the election received on 7/21/2022.
	Claims 1-20 are pending and have been examined on merits.

Election/Restrictions
2.	Claims 1-20 are allowable. The restriction requirement between the invention Groups I, II and III, as set forth in the Office action mailed on 5/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/25/2022 is withdrawn. Claims 12-20, are rejoined because claims 12-20 includes all the limitations of the subject matter of the allowable claims as required.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 6/23/2020 and 10/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable because the combination of the structural elements recited in claims 1, 12 and 18 is what make the claimed subject matter allowable over the prior arts of record. 
With respect to claims 1, 12 and 18, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a load sensing assembly, an adapter and a surgical device, a cover defining a cavity and disposed over the pocket and enclosing the load sensor circuit and the signal processing circuit therein, the cover being coupled to the sensor body thereby forming a first hermetic seal therebetween, and a thermal management material disposed within the cavity and in contact with the load sensor circuit and the signal processing circuit.
The prior arts of record (US 014/0190275; US2018/0042610; 
US 20170202605; and US7464600) disclose a load sensor but do not show or teach the thermal management material of the present invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
8/9/2022